United States Court of Appeals
                                                                 Fifth Circuit

                                                              FILED
               IN THE UNITED STATES COURT OF APPEALS         June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                              No. 03-41518
                          Conference Calendar



JOE LOUIE MENDOZA,

                                      Petitioner-Appellant,

versus

JONATHON DOBRE, Warden,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:02-CV-30
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Joe Louie Mendoza, federal prisoner # 05776-010, appeals the

district court’s denial of his 28 U.S.C. § 2241 habeas corpus

petition challenging a disciplinary conviction, for which he lost

13 days of good-time credit.    Mendoza argues that he was not

given notice of the charge 24 hours prior to the disciplinary

hearing, in violation of Wolff v. McDonnell, 418 U.S. 539, 564-66

(1974).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41518
                                -2-

     The purpose of the 24-hour notice requirement is “to inform

[the defendant] of the charges and to enable him to marshal the

facts and prepare a defense.”   Wolff, 418 U.S. at 564.    The

incident report, which Mendoza received several days before the

hearing, fulfilled this purpose.   Mendoza was on notice of the

specific acts he would be required to disprove or defend.    The

report indicated that Mendoza’s possession of the food items was

a significant part of the prohibited acts he was accused of

committing.   He had the opportunity to explain that he possessed

the food items pursuant to his assignment of cleaning tables, but

he did not do so.   Although Mendoza was convicted of a less

serious offense, the incident report included sufficient

information to meet the notice requirement set out in Wolff.

     Mendoza also appears to be arguing that the evidence was

insufficient to sustain his conviction.   Mendoza did not present

this argument to the district court, and this court will not

review the argument for the first time on appeal.   See Leverette

v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).

     Accordingly, the district court’s judgment is AFFIRMED.